Citation Nr: 1341130	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI) prior to October 23, 2008, and in excess of 40 percent since.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for a right leg injury.

4.  Entitlement to service connection for rash on buttocks.

5.  Entitlement to service connection for gonorrhea.

6.  Entitlement to service connection for unspecified "trick" ankle.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

8.  Entitlement to service connection for a right eye condition.

9.  Entitlement to service connection for a heart condition.

10.  Entitlement to non-service-connected pension. 

(An issue of entitlement to basic eligibility for educational assistance benefits is addressed in a separate decision issued under the same docket number)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to July 1980, and October 1987 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims of service connection for a right leg injury, rash on buttocks, gonorrhea, unspecified "trick" ankle, and PTSD.  The Veteran filed a NOD with these determinations in April 2008, and timely perfected his appeal in November 2008.

Additionally, this matter also comes before the Board on appeal from July 2009 rating decision by the RO in New Orleans, Louisiana, which granted service connection for TBI and assigned a 10 percent disability rating, effective May 13, 2005, and assigned a 40 percent disability rating, effective October 23, 2008.  The Veteran filed a NOD with this determination in August 2009, and timely perfected his appeal in July 2012.

Further, these matters also come before the Board on appeal from a January 2012 rating decision by the RO in New Orleans, Louisiana, which denied the Veteran's claims of service connection for a right eye condition, heart condition, and high cholesterol.  The Veteran filed a NOD with these determinations in February 2012, and timely perfected his appeal in July 2012.

This matter also comes before the Board on appeal from an April 2011 rating decision by the RO in Milwaukee, Wisconsin, which granted non-service-connected pension.  The Veteran submitted a NOD in May 2011, disagreeing with the amount of compensation he was receiving for his non-service-connected pension.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that there are additional records.  These records have been reviewed and considered by the Board.

As a final introductory matter, it does not appear that the issues of entitlement to service connection for sleep apnea, diabetes mellitus, headaches, and neck and jaw pain have been addressed by the agency of original jurisdiction (AOJ).  In the July 2012 Substantive Appeals and NOD form, the Veteran listed the above issues in relation to his time in-service.  As the AOJ has not yet adjudicated the issues of entitlement to service connection for sleep apnea, diabetes mellitus, headaches, and neck and jaw pain, they are referred back to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims of entitlement to an increased disability rating for TBI; service connection for a right leg injury, rash on buttocks, gonorrhea, unspecified "trick" ankle, PTSD, right eye condition, heart condition, and high cholesterol; and non-service-connected pension.

On the November 2008 and July 2012 Substantive Appeals, the Veteran requested Local/Video Conference hearings at his RO for the issues of an increased disability rating for TBI, and service connection for a right leg injury, rash on buttocks, gonorrhea, unspecified "trick" ankle, PTSD, right eye condition, heart condition, and high cholesterol.

At the September 2012 Video Conference hearing, the undersigned noted that the Veteran was only testifying to the issue of entitlement to educational benefits.  The additional service connection and increased rating claims were on appeal, however, the Veteran's representative asked that those issues be rescheduled for another Video Conference  hearing as he did not have access to the records needed to prepare those claims for hearing testimony.  Accordingly, because the RO is responsible for scheduling Video Conference hearings before the Board, a remand to the RO is necessary.  

Lastly, a review of the record reflects that the Veteran filed a timely May 2011 NOD with respect to the RO's April 2011 rating decision granting non-service-connected pension.  Specifically, the Veteran disagreed with the amount of compensation he was receiving.  However, no subsequent action was taken to the Veteran's May 2011 NOD of the RO's April 2011 rating decision, such as supplying the Veteran with a Statement of the Case (SOC), in reference to his claim of entitlement to non-service-connected pension.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case for the issue of entitlement to non-service-connected pension.

Accordingly, the case is REMANDED for the following action:

1) Schedule the Veteran for a Video Conference hearing at his local RO, before a Veterans Law Judge for the issues of an increased disability rating for TBI, and service connection for a right leg injury, rash on buttocks, gonorrhea, unspecified "trick" ankle, PTSD, right eye condition, heart condition, and high cholesterol.  

2) The RO should issue the Veteran a SOC pertaining to the issue of entitlement to non-service-connected pension.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals





